1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    JOHN ROBERT DEMOS JR,
                                                         Case No. C20-5270-RBL-TLF
7                              Plaintiff,
             v.                                          ORDER OF TRANSFER
8
     DONALD R HOLBROOK,
9
                               Defendants.
10

11           The District Court has referred this action filed under 42 U.S.C. § 1983 to United

12   States Magistrate Judge Theresa L. Fricke. Plaintiff John Robert Demos, Jr., proceeds

13   pro se in this civil rights action. See Dkt. 1. The Court has reviewed plaintiff’s proposed

14   complaint and finds the proper venue for this case is the Eastern District of Washington.

15   Therefore, the Court orders this case be transferred to the Eastern District of

16   Washington.

17      I.        Background

18           In the proposed complaint, plaintiff, who is housed at Washington State

19   Penitentiary (WSP), alleges constitutional violations related to his conditions of

20   confinement at the prison. Dkt. 1. Specifically, he alleges defendant Donald Holbrook “is

21   not properly testing inmates under his jurisdiction who could be ‘sleepers’ and potential

22   carriers of the Coronovirus-19 [sic] disease.” Id. He alleges defendant Holbrook is not

23   properly or adequately testing his staff who interact daily with plaintiff and other inmates

24

25

     ORDER OF TRANSFER - 1
1    and failing to adequately treat the seven inmates at WSP who have been diagnosed as

2    “carriers of the Coronovirus-19 [sic].” Id. Plaintiff further alleges that the lack of “social

3    distancing” in the WSP visiting room, on medical call-outs, classification and parole

4    board meetings, and the prison law library, places him in danger. Id.

5             Plaintiff also names “Jane Doe” the “Indeterminate Sentence Review Board

6    Chairperson” as a defendant but offers only the vague, conclusory allegation that she

7    has “deliberately sabotaged all truthful information about the spread of Coronavirus19

8    within DOC’s ranks.” Id. Plaintiff does not explain what he means by this or what

9    specific actions this unnamed individual has allegedly taken and how those actions

10   violated plaintiff’s rights.

11            The Court has not granted plaintiff in forma pauperis (“IFP”) status, nor has the

12   Court ordered the Clerk’s Office to attempt service of process. No defendant has

13   appeared in this action.

14      II.      Discussion

15            Venue may be raised by the court sua sponte where the defendant has not filed

16   a responsive pleading and the time for doing so has not run. See Costlow v. Weeks,

17   790 F.2d 1486, 1488 (9th Cir. 1986). When jurisdiction is not based solely on diversity,

18   venue is proper in (1) the district in which any defendant resides, if all of the defendants

19   reside in the same state; (2) the district in which a substantial part of the events or

20   omissions giving rise to the claim occurred, or a substantial part of the property that is

21   the subject of the action is situated; or (3) a judicial district in which any defendant may

22   be found, if there is no district in which the action may otherwise be brought. See 28

23   U.S.C. § 1391(b). When a case is filed in the wrong district, the district court has the

24

25

     ORDER OF TRANSFER - 2
1    discretion to either dismiss the case or transfer it “in the interest of justice.” See 28

2    U.S.C. § 1406(a).

3            Here, it is clear from plaintiff’s proposed complaint that the vast majority, if not all,

4    of the events or omissions giving rise to plaintiff’s claims transpired at WSP. Dkt. 1-1.

5    WSP is located in Walla Walla County, Washington, which is in the Eastern District of

6    Washington. See 28 U.S.C. § 128(a). Further, it appears the only defendant properly

7    identified by name, and against whom any specific allegations are made, is WSP

8    Superintendent Donald Holbrook, who resides in the Eastern District of Washington.

9    See Dkt. 1-1. 1 Furthermore, it is clear that the gravamen of plaintiff’s claims is that

10   COVID19 is not being properly managed at WSP and thus it appears the vast majority,

11   if not all, of the acts giving rise to plaintiff’s claims transpired at WSP. Based on the

12   foregoing, it appears that venue is proper in the United States District Court for the

13   Eastern District of Washington, not in this Court. See 28 U.S.C. § 1391(b).

14           When a case is filed in the wrong district, the district court “shall dismiss, or if it

15   be in the interest of justice, transfer such case to any district or division in which it could

16   have been brought.” 28 U.S.C. 1406(a). Plaintiff is a pro se prisoner. See Dkt. 1. At this

17   time, the Court does not find the proposed complaint is meritless. Further, dismissing

18   the case and directing plaintiff to refile in the Eastern District of Washington would

19   cause unnecessary delay. Therefore, the Court finds transferring, rather than

20   dismissing, this case is appropriate.

21

22
     1The Court notes that plaintiff also names “Jane Doe” the “Indeterminate Sentence Review Board
23
     Chairperson” as a defendant but does not identify that individual by name and his allegations against her,
     are too vague, conclusory, and confusing to proceed. Dkt. 1.
24

25

     ORDER OF TRANSFER - 3
1            Accordingly, this case is hereby TRANSFERRED to the United States District

2    Court for the Eastern District of Washington. The Clerk is directed to take the steps

3    necessary to transfer this case. 2 In light of the transfer, the Court defers to the Eastern

4    District of Washington with respect to plaintiff’s Application to Proceed In Forma

5    Pauperis (IFP) (Dkt. 1-1).

6            Dated this 8th day of April, 2020.

7

8

9
                                                                     A
                                                                 Theresa L. Fricke
                                                                 United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22
     2 An order transferring venue pursuant to 28 U.S.C. §1404(a) does not address the merits of the case;

23   therefore, it is a non-dispositive matter that is within the province of a magistrate judge’s authority under
     28 U.S.C. § 636(b)(1)(A). See Pavao v. Unifund CCR Partners, 934 F.Supp.2d 1238, 1241 n. 1 (S.D.
     Cal., Mar. 29, 2013).
24

25

     ORDER OF TRANSFER - 4
